                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS      FILED
                          DELTA DIVISION      EAST~-i~PJfJ".fflfJr<i~W11sAs
                                                                  MAY 2 7 2021

UNITED STATES OF A:MERICA                                 ~A~ESW.Mc~
                                                           y                     DEPCLERK
vs.                        No. 2:21-CR-043 BSM

XAVIER HUDSON

                                     ORDER

      The United States is reminded of its obligation to tum over to the defense all

exculpatory evidence, that is, evidence that favors the Defendant or which casts

doubt on the government's case. See Brady v. Maryland, 373 U.S. 83 (1963).

      If the government fails to produce exculpatory evidence in a timely manner,

the Court may: (1) exclude certain evidence; (2) give an adverse jury instruction;

(3) dismiss charges; (4) hold government lawyers in contempt; or (5) impose other

appropriate sanctions.

      Dated this 27 th day ofMay, 2021.
